USCA11 Case: 20-12106     Date Filed: 07/02/2021   Page: 1 of 2



                                                           [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-12106
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 4:06-cr-00061-RH-MAF-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

KENNETH DEWAYNE COPELAND,
a.k.a. Kent D. Copeland,

                                                           Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      ________________________

                                (July 2, 2021)

Before NEWSOM, BRANCH, and ANDERSON, Circuit Judges.

PER CURIAM:
           USCA11 Case: 20-12106           Date Filed: 07/02/2021       Page: 2 of 2



       Kenneth Copeland appeals the district court’s denial of his motion for a

reduced sentence under Section 404 of the First Step Act of 2018, arguing that the

district court erred in concluding that he was ineligible for a sentence reduction

because his conviction under 21 U.S.C. § 841(b)(1)(C) was not a covered offense.1

Because Copeland’s claim is foreclosed by the Supreme Court’s recent decision in

Terry v. United States, __ S. Ct. __, 2021 WL 2405145, at *4–5 (June 14, 2021),

which held that § 841(b)(1)(c) is not a covered offense under the First Step Act, we

affirm.

       AFFIRMED.




       1
         “When Congress enacted the First Step Act of 2018, it granted district courts discretion
to reduce the sentences of crack-cocaine offenders [who were sentenced for a covered offense] in
accordance with the amended penalties in the Fair Sentencing Act [of 2010].” United States v.
Jones, 962 F.3d 1290, 1297 (11th Cir. 2020).
                                               2